Citation Nr: 0710359	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  98-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than July 31, 
1997, for the grant of service connection for osteoarthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 2007.  A 
transcript of the hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

Service connection was granted for a left knee disability in 
a May 2002 rating decision.  The AOJ determined that an 
effective date of March 15, 2001 was appropriate.  The 
veteran disagreed with the effective date.  In a February 
2005 rating decision, the AOJ determined that an effective 
date of July 31, 1997 was warranted.  An appropriate VCAA 
notice letter has not been sent to the veteran.

The veteran seeks to reopen her claim of entitlement to 
service connection for bilateral hearing loss disability.  On 
March 31, 2006, the Court of Appeals for Veterans Claims 
(Court) issued Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which establishes new VCAA content notice requirements for 
new and material evidence claims.  An appellant attempting to 
reopen a previously adjudicated claim must now be notified of 
the elements of her claim and of the definition of "new and 
material evidence."  The veteran has not been issued an 
appropriate letter regarding the notice requirements under 
Kent.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

The AOJ should send a letter with respect 
to the issues on appeal that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(b), to include notice that the veteran 
should submit any pertinent evidence in 
her possession.  The letter must be in 
compliance with the guidance enunciated 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With respect to the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for hearing loss disability, the 
letter should be in compliance with Kent 
v. Nicholson, supra.  Thereafter, there 
must be subsequent process (Mayfield Fed. 
Cir).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



